Order entered September 16, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00067-CV

  DEMONDRIA JEFFERSON AND DEMETRA WYSINGER, Appellants

                                         V.

          GEICO COUNTY MUTUAL INSURANCE CO., Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-17-00628-E

                                     ORDER

      Before the Court is appellants’ September 14, 2020 motion for a four-day

extension of time to file their brief.    We GRANT the motion and ORDER

appellants’ opening brief be filed no later than September 18, 2020.


                                              /s/   BILL WHITEHILL
                                                    JUSTICE